Citation Nr: 0519734	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  02-10 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent 
for intervertebral disc syndrome.

2.  Entitlement to a rating in excess of 10 percent for the 
residuals of a meniscectomy right knee with osteoarthritic 
changes.

3.  Entitlement to a rating in excess of 10 percent for the 
residuals of a meniscectomy right knee with instability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from November 1966 to May 1969.

In December 2002, the veteran had a hearing at the RO before 
the undersigned Acting Veterans Law Judge.  

This case was before the Board in August 2003 and October 
2004.  Each time, it was remanded for further development.  
In January 2005, following the requested development, the 
Department of Veterans Affairs (VA) Appeals Management Center 
(AMC) in Huntington, West Virginia, raised the rating for 
intervertebral disc syndrome from 20 percent to 60 percent, 
effective January 26, 2000.  

The AMC also considered the issue of entitlement to a rating 
in excess of 20 percent for the residuals of a medial 
meniscectomy on the veteran's right knee with osteoarthritic 
changes.  That rating had been effective since August 19, 
1974.  The AMC found that the veteran's service-connected 
right knee disability was composed of two separately ratable 
disorders:  1) the residuals of a right knee meniscectomy 
with osteoarthritis and 2) the residuals of a right knee 
meniscectomy with instability.  The AMC assigned a 10 percent 
rating for each of those disorders.  38 C.F.R. § 4.25(b); 
Esteban v. Brown, 6 Vet. App. 259, 261-262 (1996); see also, 
VAOPGCPREC 23-97.  The former retained August 19, 1974, as 
its effective date, while the latter rating became effective 
January 26, 2000.  

Following the requested development, the issues concerning 
increased ratings for the low back and for the right knee 
were returned to the Board for further appellate action.

In an informal hearing presentation, dated in May 2005, the 
veteran's representative raised contentions to the effect 
that the veteran was entitled to a total rating due to 
unemployability caused by service-connected disabilities.  
That claim has not been certified to the Board on appeal nor 
has it otherwise been developed for appellate purposes.  
Therefore, the Board has no jurisdiction over that claim and 
it will not be considered below.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.101 (2004).  However, it is referred to 
the RO for appropriate action.

The veteran resides in the jurisdiction of the VA Regional 
Office (RO) in Montgomery, Alabama.


FINDINGS OF FACT

1.  The veteran's intervertebral disc syndrome is manifested 
primarily by chronic pain and occasional flare-ups; forward 
flexion of the thoracolumbar spine to at least 65 degrees and 
combined range of motion of the thoracolumbar spine of at 
least 110 degrees, with guarding, localized tenderness, 
retrolithiasis and an abnormal gait. 

2.  The residuals of a meniscectomy right knee with 
osteoarthritic changes primarily include chronic pain; 
crepitus, an abnormal gait, occasion flare-ups, extension 
limited from 5 to 10 degrees, and flexion to at least 125 
degrees.

3.  The residuals of a meniscectomy right knee with 
instability, manifested primarily by 2+ anterior ligament 
insufficiency, are productive of no more than slight 
impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 60 
percent for intervertebral disc syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code (DC) 5243 
(2004).

2.  The criteria for a rating of 20 percent for the residuals 
of a meniscectomy right knee with osteoarthritic changes have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40 - 4.42, 4.45, 
4.71a, DCs 5003, 5260, 5261 (2004).

3.  The criteria for a rating in excess of 10 percent for the 
residuals of a meniscectomy right knee with instability have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.71a, DC 5257 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to consideration of the merits of the veteran's claim, 
the Board must ensure that the VA has met its statutory duty 
to assist the veteran in the development of his claim.

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  That law redefined the obligations 
of the VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A.  

In particular, the VA had to ensure that the veteran has been 
notified of the following:  (1) the information and evidence 
not of record that is necessary to substantiate each of his 
specific claims; (2) the information and evidence that VA 
will seek to provide; (3) the information and evidence that 
the veteran is expected to provide; and (4) the need to 
furnish the VA any evidence in his possession that pertains 
to any of his claims, i.e., something to the effect that he 
should give the VA everything he has pertaining to his 
claims.  

In August 2001, the VA published final rules implementing the 
VCAA.  66 Fed. Reg. 45620 (August 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a)).  

By virtue of information contained in a letter, dated in May 
2004, the RO informed the veteran and his representative of 
the information and evidence needed to substantiate and 
complete a claim for VA benefits.  In particular, the RO 
stated that in order to establish entitlement to an increased 
evaluation for a service-connected disability, the evidence 
had to show that such disability had gotten worse.  

The VA noted that it would request relevant records held by 
Federal agencies, such as medical records from the military 
or VA hospitals or those held by the Social Security 
Administration.  The VA also noted that it would make 
reasonable efforts help the veteran try to get other relevant 
evidence, such as private medical records, employment 
records, or records from State or local government agencies.  
He was notified that if he wished the VA to obtain any work-
related medical records or employment records he would have 
to authorize the holder to release such records, by 
completing VA Form 21-4142.  The VA also requested that the 
veteran inform it if there was any other evidence or 
information that he thought would support his claims.

The VA told the veteran that he had to give it enough 
information about his records so that it could obtain them 
from the person or agency that had them.  The VA stated that 
it would notify the veteran if the holder of the records 
declined to provide them or asked for a fee to provide them.  
The VA noted, however, that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
evidence necessary to support his claim, which wasn't in the 
possession of a Federal department or agency.  

The VA also informed the veteran that it would assist him by 
scheduling him for a medical examination in the near future.  
The VA told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
The VA also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

In addition to the letter, dated in May 2004, the veteran was 
provided with a Statement of the Case (SOC) in June 2001; 
Supplemental Statements of the Case (SSOC's) in August 2004 
and January 2005; and copies of the Board's remands, dated in 
August 2003 and October 2004.  They further notified the 
veteran and his representative of the evidence necessary to 
substantiate his claims of entitlement to increased ratings 
for his intervertebral disc syndrome and right knee 
disabilities.  Indeed, the SSOC's set forth the relevant text 
of 38 C.F.R. § 3.159.  The SOC and the SSOC's also identified 
the evidence that had been received by the RO.  

The following evidence has been received in support of the 
veteran's appeal:  records and a statement from W. S. F., 
M.D., reflecting the veteran's treatment from January 1999 to 
April 2000; outpatient records reflecting the veteran's 
treatment by the VA from March 2000 through November 2004; 
reports of examinations, performed by the VA in May 2000, 
July 2001, and June 2004; the transcript of the veteran's 
December 2002 hearing held before the undersigned Veterans 
Law Judge; and the veteran's records from the Social Security 
Administration, received by the VA in May 2004.  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of 
evidence to support the claim.  It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  In this regard, he has 
not identified any further outstanding evidence (that has not 
been sought by the VA), which could be used to support the 
issues of entitlement to increased ratings for the veteran's 
service connected low back disability and right knee 
disabilities.  

Given the extensive efforts by the RO to development the 
record, there is no reasonable possibility that further 
development would lead to any additional relevant evidence 
with respect to the issue of entitlement to service 
connection for Reiter's syndrome.  As such, further action is 
unnecessary in order to meet the VA's statutory duty to 
assist the veteran in the development of his claim.  See, 
e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
that would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  

In light of the foregoing, there is no prejudice to the 
veteran due to a failure to assist him in the development of 
his claim of entitlement to increased ratings for his 
service-connected intervertebral disc syndrome and for his 
service-connected right knee disabilities.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (discussing prejudicial 
error).  Therefore, the Board will proceed to the merits of 
the appeal.  

II.  The Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2004).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that 38 C.F.R. § 4.40 


required consideration of factors such as lack of normal 
endurance, functional loss due to pain and pain on use, 
specifically limitation of motion due to pain on use 
including that experienced during flare ups.  The Court also 
held that 38 C.F.R. § 4.45 required consideration of weakened 
movement, excess fatigability, and incoordination.  Moreover, 
the Court stated that there must be a full description of the 
effects of the disability on the veteran's ordinary activity.  
38 C.F.R. § 4.10. 

The RO's January 2005 decision that assigned a 60 percent 
evaluation for intervertebral disc syndrome (replacing lumbar 
strain) and a separate rating for the residuals of a right 
mensiscectomy with instability were initial rating awards.  
When an initial rating award is at issue, a practice known as 
"staged" ratings may apply.  That is, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999). 

A.  Intervertebral Disc Syndrome

During his hearing in December 2002, the veteran testified 
that his intervertebral disc syndrome was manifested 
primarily difficulty going down steps, constant pain, and 
stiffness.  He noted that he got muscle spasms in his back 
during automobile trips.  He also noted that he took muscle 
relaxers and wore a back brace to relieve the pain.  He 
stated that he used a cane and, to a lesser extent a 
wheelchair, to get around.  He reported that in 1998, he had 
to retire as a ship's captain due, in part, to his back 
disability.  Consequently, he maintained that an increased 
rating was warranted for his service-connected intervertebral 
disc syndrome.

When the veteran filed his claim for entitlement to service 
connection for low back disability, a 60 percent rating was 
warranted for intervertebral disc syndrome which was 
productive of pronounced impairment, manifested by persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to the site of the 
diseased disc.  In such cases, there was little intermittent 
relief.  38 C.F.R. § 4.71a, DC 5293 (1999).

During the pendency of the appeal, the VA revised its 
regulation pertaining to intervertebral disc syndrome.  67 
Fed. Reg. 54345-54349 (August 22, 2002).  That regulation 
became effective September 23, 2002, and is codified as 
amended at 38 C.F.R. § 4.71a, DC 5243 (2004).  

Under the revised regulations, intervertebral disc syndrome 
(preoperatively or postoperatively) may be rated one of two 
ways:  either under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes or under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  The former takes into account the total duration of 
incapacitating episodes over the past 12 months.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note (1).  In the alternative method, any 
associated objective neurologic abnormalities, including, but 
not limited to bowel or bladder impairment, are rated 
separately, under an appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (1).  Those evaluations are then combined 
under 38 C.F.R. § 4.25.  Whichever method results in the 
higher evaluation is used to rate the veteran's 
intervertebral disc syndrome.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 60 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, DC 5243.  That rating is the highest schedular 
evaluation permitted under the general rating formula.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 10 percent rating is warranted when forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  
A 20 percent rating is warranted when forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is accomplished to 30 degrees or less; 
or, when there is favorable ankylosis of the entire 
thoracolumbar spine.

A 50 percent rating is warranted when there is unfavorable 
ankylosis of the entire thoracolumbar spine.

A 100 percent rating is warranted when there is unfavorable 
ankylosis of the entire spine

The noted ratings may be assigned with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.

For VA compensation purposes, ankylosis is a condition in 
which a segment of the spine or the entire spine is fixed in 
position, either favorable or unfavorable.  38 C.F.R. 
§ 4.124a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (5). 

In determining whether a particular statute or regulation may 
be applied to a pending case, it must first be determined 
whether the statute or regulation itself addresses that 
issue.  If the statute or regulation is silent, it must be 
determined whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  Generally, if applying the new 
provision would produce such retroactive effects, the new 
provision should not apply the new provision to the claim.  
If applying the new provision would not produce retroactive 
effects, the new provision must be applied.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.
There is no simple test for determining whether applying a 
new statute or regulation to a particular claim would produce 
retroactive effects.  Generally, a statute or regulation 
would have a disfavored retroactive effect if it attaches new 
legal consequences to events completed before its enactment 
or extinguishes rights that previously accrued.  Most 
statutes and regulations liberalizing the criteria for 
entitlement to a benefit may be applied to pending claims 
because they would affect only prospective relief.  Statutes 
or regulations restricting the right to a benefit may have 
disfavored retroactive effects to the extent their 
application to a pending claim would extinguish the 
claimant's right to benefits for periods before the statute 
or regulation took effect.

In reviewing the regulations, the Board notes that the 
veteran has the highest (60 percent) schedular evaluation 
available for his intervertebral disc syndrome under the 
former regulation 38 C.F.R. § 4.71a, DC 5293.  He also has 
the highest schedular evaluation under the new regulation 
with respect to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 5243.  
Thus, to that extent, an increased schedular evaluation is 
not warranted under either the old or new regulations.  
Accordingly, the Board must consider the extent of the 
veteran's intervertebral disc syndrome under the General 
Rating Formula for Diseases and Injuries of the Spine, 
including any associated objective neurologic abnormalities, 
such as bowel or bladder impairment.  38 C.F.R. § 4.124a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1). 

The veteran's intervertebral disc syndrome is manifested 
primarily by chronic pain, occasional flare-ups, guarding; 
localized tenderness; retrolithiasis, particularly at L3-L4; 
and an abnormal gait.  He takes medication and uses a TENS 
unit and back brace for the pain.  He also uses a cane for 
ambulation.  However, he does not have ankylosis of the 
lumbar spine.  Rather, the reports of his VA examinations 
show that he can flex his thoracolumbar spine to at least 65 
degrees and that he has a combined range of motion of the 
thoracolumbar spine of at least 110 degrees (report of VA 
examination, performed in July 2001).  It should be noted, 
however, that such total was the result of adding the range 
of motion in degrees for flexion, extension, and lateral 
flexion, bilaterally.  It did not include the range of 
rotation, bilaterally.  In any event, such findings are 
consistent with no more than a 20 percent rating under the 
criteria in 38 C.F.R. § 4.71a, DC 5243.  

The preponderance of the evidence is also negative for any 
muscle spasms, incoordination, excess fatigability, heat, or 
discoloration associated with the veteran's intervertebral 
disc syndrome.  Although he reports pain occasionally 
radiating into his lower extremities, the preponderance of 
the evidence is similarly negative for any objective evidence 
of neurologic impairment, such as footdrop, weakness, 
atrophy, or radiating back pain on straight leg raising.  As 
such, there is no basis for assigning a separate compensable 
evaluation for any neurologic involvement.  Accordingly, even 
when combining the evaluations for the orthopedic and 
neurologic aspects of the veterans' intervertebral disc 
syndrome, the veteran cannot meet the criteria for a rating 
in excess of 60 percent under the General Rating Formula for 
Diseases and Injuries of the Spine.  

Inasmuch as the manifestations of the veteran's service-
connected low back disability do not meet the criteria for an 
increased rating under any of the applicable diagnostic 
codes, old or new, an initial rating in excess of 60 percent 
is not warranted. 

In arriving at this decision, the Board has considered the 
possibility of staged ratings noted in Fenderson; however, 
the evidence of record shows that the manifestations of his 
service-connected right ankle disability have been generally 
consistent since January 26, 2000, the date that service 
connection and the 60 percent rating became effective.  
Accordingly, there is no basis to invoke the principle of 
staged ratings. 

Finally, the Board has considered the possibility of 
referring this case to the Director of the VA Compensation 
and Pension Service for possible approval of an 
extraschedular rating for the veteran's service-connected 
intervertebral disc syndrome.  However, the evidence does not 
show such an exceptional or unusual disability picture, with 
such related factors as marked interference with employment 
or frequent periods of hospitalization, as to render 
impractical the application of the regular schedular 
standards in rating that disability.  38 C.F.R. § 3.321(b)(1) 
(2004).  Although the veteran receives Social Security 
disability benefits due to lumbar disc disease, the record 
shows that the manifestations of that disability are those 
contemplated by the regular VA schedular standards.  

In this regard, it must be emphasized that VA disability 
ratings are not job specific.  They represent as far as can 
practicably be determined the average impairment in earning 
capacity as a result of diseases or injuries encountered 
incident to military service and their residual conditions in 
civilian occupations.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Absent competent evidence 
to the contrary, the Board finds no reason for further action 
under 38 C.F.R. § 3.321(b)(1). 

B.  The Right Knee

1.  Osteoarthritis

Degenerative arthritis, established by X-ray findings, is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5003.  

In this case, limitation of motion of the veteran's right 
knee is rated in accordance with 38 C.F.R. §§ 4.71a, DC 5260 
and 5261.  A 10 percent rating is warranted when flexion is 
limited to 45 degrees or when extension is limited to 10 
degrees.  A 20 percent rating is warranted when flexion is 
limited to 30 degrees or when extension is limited to 15 
degrees.  

The residuals of a meniscectomy right knee with 
osteoarthritic changes primarily include chronic pain; 
crepitus, and guarding.  Although he wears and brace on his 
right knee and uses a cane for ambulation, the reports of his 
recent VA examinations show that he lacked 10 degrees from 
full extension on the 2000 examination and 5 degrees on 
reexaminations in 2001 and 2004.  He is able to flex the knee 
to at least 125 degrees.  While he also experiences 
occasional flare-ups, repetitive testing does not result in 
lesser degrees of motion.  Moreover, the preponderance of the 
evidence is negative for any associated weakness, atrophy, 
excess fatigability, incoordination, impaired reflexes, 
sensory deficits, heat, or discoloration.  Such findings more 
nearly approximate the criteria for a 20 percent rating for 
residuals of a right meniscectomy with arthritis under the 
applicable rating criteria.  Accordingly, an increased rating 
is warranted based on the demonstrable limitation of 
extension.  38 C.F.R. §§ 4.45, 4.59, 4.71a, DC 5003, 5260, 
5261; see also, DeLuca, and VAOPGCPREC 9-04.   

2.  Instability

Knee impairment, manifested by recurrent subluxation or 
lateral instability is rated in accordance with the 
provisions of 38 C.F.R. § 4.71a, DC 5257.  A 10 percent 
rating is warranted for slight impairment.  A 20 percent 
rating is warranted for moderate impairment.  

The residuals of a meniscectomy right knee with instability 
primarily include no more than 2+ anterior ligament 
insufficiency.  Indeed, the competent evidence of record, 
dated since service connection became effective on January 
26, 2000, is negative for any findings of lateral instability 
or recurrent subluxation.  The preponderance of such evidence 
is also negative for any findings of more that slight 
impairment of the veteran's right knee.  Absent such 
evidence, the manifestations of the veteran's service-
connected right knee disability more nearly reflect the 
criteria for a 10 percent rating under the applicable 
diagnostic code.  38 C.F.R. § 4.71a, DC 5257.  Accordingly, 
an increased rating is not warranted.  

3.  Additional Considerations

In arriving at the decisions with respect to the veteran's 
service-connected right knee disabilities, the Board notes 
that the residuals of the right knee meniscectomy with 
arthritis have been generally consistent since January 26, 
1999, the year before the veteran submitted his claim of 
entitlement to an increased rating for that disorder.  The 
Board also notes that the residuals of the right knee 
meniscectomy with instability have been generally consistent 
since January 26, 2000, the date that service connection for 
that disorder became effective.  Accordingly, there is no 
basis to invoke the principle of staged ratings. 

The Board has also considered the possibility of referring 
this case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating.  
Again; however, the evidence does not show such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards in rating either of the veteran's right knee 
disabilities.  38 C.F.R. § 3.321(b)(1).  As such, there is no 
reason for further action under 38 C.F.R. § 3.321(b)(1). 


ORDER

Entitlement to an initial rating in excess of 60 percent for 
intervertebral disc syndrome is denied.

Entitlement to a 20 percent rating for the residuals of a 
meniscectomy, right knee with osteoarthritic changes is 
granted, subject to the regulations governing the payment of 
monetary awards.

Entitlement to a rating in excess of 10 percent for the 
residuals of a meniscectomy right knee with instability is 
denied.



	                        
____________________________________________
	MARK J. SWIATEK
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


